Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination (RCE) filed on 9/27/2022 and amendment filed on 7/21/2022. As directed by the amendment, claim 1 has been amended, claims 2-3 have been canceled, and claim 6 has been added. Thus, claims 1 and 4-6 are pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/21/2022 has been entered.
 Claim Interpretation- 35 USC § 112 – Sixth Paragraph/35 USC § 112(f)

2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
3.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a first massage mechanism” (claim 1, ln. 2, ln. 9-10, ln. 13; claim 4, ln. 2-3) and “a second massage mechanism” (claim 1, ln. 8, 11, 12; claim 4, ln. 4)
“a first vibration generation mechanism” (claim 1, ln. 3, 10-11, 12; claim 4, ln. 4-5) and “a second vibration generation mechanism” (claim 1, ln. 5, 10, 13-14; claim 4, ln. 3).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the second muscle" (ln. 7). There is insufficient antecedent basis for this limitation in the claim.
Any remaining claims are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.	Claims 1 and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Ozaki et al (2006/0217644) in view of Thomas et al (6, 212, 719), and further in view of Sleichter et al (6,087,942).
Regarding claim 1, Ozaki discloses a seat device (Fig. 1, seat 1) comprising: a  first massage mechanism configured to massage a first muscle, the first massage mechanism including a first airbag (Fig. 2, massage elements 12a and 12b are configured to massage the trapezius muscle of the back of the user. Either of the massage elements 12a or 12b is considered a “first airbag”); a second massage mechanism configured to massage a second muscle, the second massage mechanism including a second airbag (Fig. 2, massage elements 12c-12h form a second massage mechanism configured to massage the latissimus dorsi muscle of the back. Any one of the massage elements 12c-12h is considered a “second airbag”); a vibration generation mechanism attached to the second airbag, the second vibration generation mechanism is configured to administer a vibratory stimulus to the second airbag, the vibratory stimulus having a frequency that causes muscle tone to a second muscle (Figs. 2 and 6, supplemental massage unit 47 is attached to the massage elements 12c-12h. The supplemental massage unit 47 is configured to provide vibratory stimulus having a frequency that would cause muscle tone to the latissimus dorsi of the user.  Any frequency of vibration is considered a frequency that “causes muscle tone”), the second muscle being an antagonist muscle of the first muscle (Fig. 2, the trapezius muscle targeted by massage elements 12a/12b is an antagonist muscle to the latissimus dorsi muscle targeted by massage elements 12c-12h); and a controller configured to allow individual control among the first massage mechanism, the second massage mechanism, and the vibration generation mechanism (Fig. 1, controller/actuator 14 controls the massage mechanisms 12 and the vibratory mechanism 47. [0038] discloses that the massaging elements can be individually controlled or controlled two at a time.).
Ozaki does not disclose that the vibration generation mechanism is a second vibration generation mechanism, and that a first vibration generation mechanism attached to the first airbag is configured to administer a vibratory stimulus to the first airbag, the vibratory stimulus having a frequency that causes muscle tone to the first muscle (Ozaki only discloses one supplementary vibration mechanism 47 configured to administer a vibratory stimulus to the second muscle (i.e. the latissimus dorsi) to assist the massaging function of the massing elements 12c-12h; see [0042]).
However, Thomas teaches an air massager seat device comprising sections of inflatable air cells, wherein each section additionally comprises a vibration generation mechanism to provide vibratory stimulus to the air cell sections (Fig. 15, vibratory means 136 is attached to each of the massage cushioning devices 12). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the seat device of Ozaki to have a vibration mechanism attached to both the first massage mechanism (i.e. massaging elements 12a and 12b) and the second massage mechanism (i.e. massaging elements 12c-12h) as taught by Thomas in order to provide vibration therapy to all of the muscle groups treated by the massaging elements.
	The modified device of Ozaki does not have a controller programmed to switch between a state in which the first massage mechanism and the second vibration mechanism are actuated together and the first vibration mechanism and the second massage mechanism are stopped, and a state in which the second massage mechanism and the first vibration mechanism are actuated together and the first massage mechanism and the second vibration generation mechanism are stopped.
	However, Sleichter teaches a seat massaging system comprising a plurality of massaging zones (Fig. 1, massaging zones Z1-Z4), wherein the system comprises a controller that is configured to perform different sequences of massaging between the zones (Fig. 2 depicts a controller with a pulse mode, a wave mode, and a zig zag mode in addition to control over specific zones).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to design the controller of the modified device of Ozaki to have set programs of different massaging sequences as taught by Sleichter in order to provide the user with a variety of pre-programed, targeting therapies.
	The resultant modified device of Ozaki would comprise: a first massage mechanism comprising a first set of airbags with a first vibratory generation mechanism (as taught by Thomas) attached to the first set of airbags, (2) a second massage mechanism comprising a second set of airbags with a second vibratory generation mechanism attached to the second set of airbags, and (3) a controller programmed with pre-set sequences of actuating the first massage mechanism and the second massage mechanism (as taught by Sleichter).
The modified device of Ozaki does not explicitly teach the controller programmed with the specific sequence of actuation claimed (i.e. switching between a state in which the first massage mechanism and the second vibration mechanism are actuated together and the first vibration mechanism and the second massage mechanism are stopped, and a state in which the second massage mechanism and the first vibration mechanism are actuated together and the first massage mechanism and the second vibration generation mechanism are stopped). However, such a sequence is considered obvious to try. An “obvious to try” rationale may support a conclusion that a claim would have been obvious where one skilled in the art is choosing from a finite number of identified, predictable solutions with a reasonable expectation of success. See MPEP 2145(X)(B). In this instance, the modified device of Ozaki has the components of the first massage mechanism (i.e. the first air bag and first vibration mechanism) and the second massage mechanism (i.e. the second air bag and the second massage mechanism). Additionally, the modified device has a controller programmed to executed set sequences of actuation (as taught by Sleichter). There would only be a finite number of identifiable, predictable combinations to actuating the airbags and vibration mechanisms, whereby the sequence claimed by the applicant would be obvious to try.
	Regarding claim 4, the modified device of Ozaki has a manual operation unit configured to switch between a state in which the first massage mechanism and the second vibration generation mechanism are actuated together and a state in which the second massage mechanism and the first vibration generation mechanism are actuated together (Sleichter, Fig. 2, depicts a manual operation unit configured to allow the user to switch between operations of the first and second massage mechanisms in the modified device of Ozaki. While the modified device does not explicitly disclose the claimed operational states, these operational states are considered “obvious to try” in the manner outlined in the rejection of claim 1).
Regarding claim 5, the modified device of Ozaki has wherein one of the first muscle and the second muscle is a trapezius, and the other one of the first muscle and the second muscle is a latissimus dorsi (Ozaki, Figs. 1-2, massage elements 12a and 12b are configured to massage the trapezius, while massage elements 12c-12h are configured to massage the latissimus dorsi).
Regarding claim 6, the modified device of Ozaki has the first airbag of the first massage mechanism contracted when the first vibration generation mechanism is activated so that the vibration does not attenuate, and wherein the second airbag of the second massage mechanism is contracted when the second vibration generation mechanism is activated so that the vibration does not attenuate (Sleichter, Fig. 2, depicts a manual operation unit configured to allow the user to switch between operations of the first and second massage mechanisms in the modified device of Ozaki. While the modified device does not explicitly disclose the claimed operational states of the airbags and the vibration generation mechanisms, these operational states are considered “obvious to try” in the manner outlined in the rejection of claim 1).
Response to Arguments
9.	Applicant’s arguments filed on 7/21/2022 on Pages 4-5 with respect to claim 1 and regarding Ozaki providing no teaching to add a further vibration element 47 to massaging elements 12a-12b have been considered, but are moot in view of the new grounds of rejection presented in this office action. The newly applied reference of Thomas teaches having multiple vibration elements associated with different groups of massaging airbags located at different locations on a massaging seat.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785